This case is reported in chancery, ante, p. 307. Opinion by Beasley, 0. J., affirming decree of the Chancellor. It was held, first, that the power given to Mrs. Thomson by the will, to give and devise a certain portion of the estate among such “ benevolent, religious, or charitable institutions,” as she might think proper, was invalid; secondly, that Mrs. Thomson could not legally release and surrender her power of appointment over that portion of the estate set apart for raising her income; but, thirdly, that, in this case, the act of the legislature in confirmation of the agreement, should prevail.